Citation Nr: 0824587	
Decision Date: 07/22/08    Archive Date: 07/30/08

DOCKET NO.  03-29 263A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in 
Philadelphia, Pennsylvania


THE ISSUE

Entitlement to service connection for residuals of a left eye 
injury.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

The veteran


ATTORNEY FOR THE BOARD

M. McPhaull, Associate Counsel


INTRODUCTION

The appellant is a veteran who served on active duty from May 
1976 to June 1979.  This matter is before the Board of 
Veterans' Appeals (Board) on appeal from a July 2002 rating 
decision by the Philadelphia, Pennsylvania Department of 
Veterans Affairs (VA) Regional Office (RO).  In May 2007, a 
Travel Board hearing was held before the undersigned.  A 
transcript of that hearing is associated with the claims 
file.  In August 2007, the case was remanded for further 
development.


FINDING OF FACT

The evidence of record reasonably establishes that the 
veteran has left optic neuropathy with visual field loss due 
to trauma he sustained in service.


CONCLUSION OF LAW

Service connection is left optic neuropathy with visual field 
loss as due to injury in service is warranted.  38 U.S.C.A. 
§§ 1131, 5107 (West 2002 & Supp. 2008); 38 C.F.R. § 3.303 
(2008).


REASONS AND BASES FOR FINDING AND CONCLUSION

Veterans Claims Assistance Act of 2000 (VCAA)

The VCAA, in part, describes VA's duty to notify and assist 
claimants in substantiating a claim for VA benefits.  
38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126; 38 C.F.R. 
§§ 3.102, 3.156(a), 3.159, 3.326(a).  The VCAA applies in the 
instant case; however, because the benefit sought is being 
granted, there is no reason to belabor the impact of the VCAA 
in this matter. 


Criteria, Evidence and Analysis

Initially, the Board notes all of the evidence in the 
veteran's claims file, with an emphasis on the evidence 
relevant to this appeal, has been reviewed.  Although the 
Board has an obligation to provide reasons and bases 
supporting its decision, there is no need to discuss, in 
detail, every piece of evidence of record.  Gonzales v. West, 
218 F.3d 1378, 1380-81 (Fed. Cir. 2000) (holding that VA must 
review the entire record, but does not have to discuss each 
piece of evidence).  Hence, the Board will summarize the 
relevant evidence where appropriate, and the analysis below 
will focus specifically on what the evidence shows, or fails 
to show, as to the claim.

Service connection may be granted for disability due to 
disease or injury incurred in or aggravated by active 
military service.  38 U.S.C.A. § 1131; 38 C.F.R. § 3.303.  

In order to prevail on the issue of service connection, there 
must be medical evidence of a current disability, medical or, 
in certain circumstances, lay evidence of in-service 
incurrence or aggravation of a disease or injury; and medical 
evidence of a nexus between the claimed in-service disease or 
injury and the present disease or injury.  See Hickson v. 
West, 12 Vet. App. 247(1999).  The determination as to 
whether these requirements are met is based on an analysis of 
all the evidence of record and an evaluation of its 
credibility and probative value.  Baldwin v. West, 13 Vet. 
App. 1 (1999); 38 C.F.R. § 3.303(a).

The veteran's SMRs show that he was seen and treated for a 
left eye injury in September 1976.  It was noted that he had 
a depressed inferior orbital ridge.  A fracture of the orbit 
was diagnosed.  The veteran was again seen and treated for 
left eye complaints in June 1977.  He reported foggy vision, 
watery eye and pain with sun exposure.  The left eye was red 
and inflamed.  Conjunctivitis was diagnosed.  On service 
separation examination left eye vision was 20/20.  

VA treatment records from December 2001 to February 2008, 
show treatment for eye complaints.  A January 2007 record 
notes a history of left eye orbital trauma.  The impression, 
in pertinent part, was left eye orbital trauma and equivocal 
optic neuropathy of the left eye.  It was recommended that 
Humphrey visual field (HVF) studies be conducted to help rule 
out optic neuropathy.  The examiner indicated that if the 
testing showed visual field defects, such would most likely 
be traumatic in etiology.  

December 2007 HVF studies found: Trace APD (afferent 
papillary defect) of the left eye with dyschromatopsia that 
suggests left optic neuropathy; HVF loss has cloverleaf 
pattern suggesting functional vision loss component as well.  
Dr. K. S. (MD, PhD Ophthalmology, Attending Surgeon) stated 
that he suspected that the veteran most likely has mild old 
traumatic optic neuropathy.

On March 2008 VA examination, J. V., "optometry physician" 
stated:

"Self reported history of trauma OS [left eye] with 
peripheral visual field loss and decreased color vision 
OS, which is inconsistent with clinical findings.  
Subjective findings were inconsistent with clinical 
findings.  Optic nerve appearance OS was unremarkable 
and inconsistent with diagnosis of traumatic optic 
neuropathy".

It is not in dispute that during service the veteran 
sustained trauma to the anatomic area of his left, and 
injuries included an orbital fracture.  

What has been placed in dispute by the medical evidence of 
record is whether the veteran has any current disability that 
is a residual of such injury.  In December 2007 a VA 
physician M.D., PhD, ophthalmology attending surgeon opined, 
in essence, that the veteran has old mild traumatic left eye 
optic neuropathy with visual field loss in a cloverleaf 
pattern (by HVF testing) suggesting functional vision loss 
component.  In March 2008 a VA optometry physician noted that 
the veteran had "self-reported" history of trauma with 
peripheral visual field loss which is inconsistent with 
physical findings, and opined that appearance of optic nerve 
was inconsistent with diagnosis of traumatic optic 
neuropathy.  

Comparing the probative value of the respective opinions, the 
Board notes at the outset that the physician providing the 
opinion favorable to the veteran's claim appears to have more 
extensive expertise in the matter (M.D., PhD., ophthalmology 
attending surgeon) and refers to the abnormalities on visual 
field studies as supporting the opinion (notably, such 
studies had been recommended by a referring physician to rule 
out optic neuropathy).  The VA optometry physician who 
provided the March 2008 opinion against the veteran's claim 
appears to have less expertise.  Notably, the opinion appears 
to question a fact that is well-established by the record, 
i.e., that the veteran sustained left eye orbital trauma in 
service (is described as "self-reported".  Finally, the 
opinion in stating that clinical findings are inconsistent 
with a diagnosis of optic neuropathy is conclusory; it does 
not account for the abnormal (HVF) studies which appear to 
have been an underlying basis for the optic neuropathy 
diagnosis.

In light of the foregoing, the Board finds that the December 
2007 opinion which supports the veteran's claim is more 
probative, and persuasive.  As the record shows that the 
veteran sustained left eye trauma in service, and that he now 
has left eye pathology with likely old traumatic etiology, 
the Board concludes that the evidence supports the veteran's 
claim, and that service connection for left eye optic 
neuropathy with visual field loss as a residual of injury in 
service is warranted.  


ORDER

Service connection for optic neuropathy, with visual field 
impairment, as a residual of injury in service is granted.  


____________________________________________
GEORGE R. SENYK
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


